ORDER
This matter have been duly presented pursuant to Rule 1:20— 10(b), following a granting of a motion for discipline by consent in DRB 17-142 of RACHEL L. BAXTER of PISCATAWAY, who was admitted to the bar of this State in 2012;
And the Office of Attorney Ethics and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (lack of diligence), RPC 1.15(a)(negli-gent misappropriation of client funds), and RPC l,15(b)(failure to notify a client of receipt of funds to which the client is entitled and to promptly disburse those funds);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.15(a), and RPC 1.15(b), and that said conduct warrants a reprimand or such lesser discipline as the Board deems warranted;
And the Disciplinary Review Board having determined that a reprimand is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket Nos. XIV-2016-0055E and XIV-2016-0353E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accoi-danee with Rule 1:20 — 16(e);
And good cause appearing;
It is ORDERED that RACHEL L. BAXTER of PISCATA-WAY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*53ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.